Judgment, Supreme Court, New York County (Clifford A. Scott, J.), rendered December 10, 1987, convicting defendant after a jury trial of grand larceny in the fourth degree and sentencing him, as a predicate felony offender, to 2 to 4 years imprisonment, unanimously affirmed.
Charged with filching money from the elderly victim’s pocket, defendant sought to impeach the testimony of a distant eyewitness who had later recorded in his notes that he had observed "what seemed like a conversation” taking place between defendant and victim, consistent with defendant’s *343story that he had merely made change for the victim at the latter’s request. At trial, the eyewitness testified that other than observations of some head shaking and nodding, he did not think there had been a conversation between the two, notwithstanding what he wrote in his notes at the time.
Even if the recorded material were relevant to this crime (cf., People v Maerling, 64 NY2d 134), it was not necessarily inconsistent with the eyewitness’ testimony. Furthermore, the jury heard the contents of the witness’ notes, without restriction, both on cross-examination of the witness and during summation, so the exclusion of the written notes themselves resulted in no harm to the defense (People v Piazza, 48 NY2d 151). Concur—Murphy, P. J., Carro, Wallach and Rubin, JJ.